DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17 (e), was filed in this application after final rejection.  since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17 (e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/8/2021 have been entered. 


Response to Amendment
The amendment filed on 1/8/2021 cancelled no claim.  No claim was previously cancelled.  No new claim is added. Claims 1, 6, 17, 20 have been amended.  Therefore, claims 1-20 are pending and addressed below.                

Applicant’s amendments and arguments made to claim 1, 17, 20, filed on 1/8/2021 are sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner withdraws Alice 101 rejections under 35U.S.C.101.  


Response to Arguments
Applicant's amendments and arguments that the claim rejection under 35 U.S.C. 101 have been fully considered and are persuasive. Therefore the Alice 101 rejection has been withdrawn.


Applicant's arguments with respect to the newly amended portion in claims 1, 17, 20 have been considered but are not persuasive, and are moot in view of the new ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 17, 20 and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been addressed in the rejection below.  It is noted that Allen reference is now introduced and cited to help clarify and support the examiner’s rejection.  The fact that Examiner now points 
to Allen’s teachings to support the rejection moots Applicant's argument with respect to the claim 1, 17, 20. 

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.


Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims Applicant argues that claim 2-16, and 18-19, dependent from independent claim 1, and 17 respectively, therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-20 are not allowable over the recited arts of record.

The applicant's arguments directed towards newly added amendments to the claims have been addressed in the Office Action below. This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (hereinafter, Walker, US 2007/0275777), in view of Allen et al. (hereinafter, Allen, US 2014/0045586).



As per claim 1, Walker discloses a system, comprising: 
a processing circuit ([0061, 0175]); 
a communication interface that is communicatively coupled to the processing circuit and that sends and receives data (Fig. 2, item 208, [0060, communications network 208]); and 
a memory device ([0062, 0175]) storing a plurality of instructions which, when executed 

send, using the processing circuit, via the communication interface and to a mobile device that is associated with a player, an identification of an electronic incentive award that the player receives into the mobile device responsive to performing an action to complete an incentive objective on an electronic gaming machine (EGM) (Fig. 6, item 604, [0021,  the present methods are also applicable to other GDs that offer different types of wagering games, including but not limited to, video poker machines, video blackjack machines, keno terminals, a pachinko machine, a GD offering a table-top game, a personal computer, a telephone or cell phone, a portable handheld gaming device (e.g., a personal digital assistant (PDA), a wireless intra-property handheld wagering device, a Nintendo.RTM.  GameBoy.RTM., and the like), a skill crane, a skee-ball machine, and/or hardware positioned adjacent to or in association with a table game (for example, blackjack or craps) that is configured to accept, for example, cashout tickets or vouchers with such bonus round information and/or player identification and/or bet input, 0112,  a barcode 604, 0113,  In some embodiments, the RFID casino chip and/or the customized coin and/or the token, includes a security code that triggers a payout or other benefits at a second GD, which may or may not be made apparent to the player.  Such a security code may be eroded, and it may be possible for the player to use a device to decode the security code to authenticate the benefit, 0084,  For example, the cashout ticket may include a barcode or other coded indicia that is scanned by a device 
receive, using the processing circuit, via the communication interface and from the EGM, incentive progress data that corresponds to the action to complete the incentive objective ([0080, For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0152, 0153]) and that indicates player progress towards completing the incentive objective ([0153, 0156, For example, the player plays Generic Slot A, wins a spin on Bonus Machine B and then the spin on Bonus Machine B yields 30 non-cashable credits playable on any of the Generic Slots Machines A-Z]); and 
responsive to the incentive progress data indicating that the player has completed the incentive objective, automatically provide, using the processing circuit, the electronic incentive award to the mobile device for the player to use on the mobile device (Fig. 5, item 510, Fig. 7, item 706, 710, 0021, the present methods are also applicable to other GDs that offer different types of wagering games, including but not limited to, video poker machines, video blackjack machines, keno terminals, a pachinko machine, a GD offering a table-top game, a personal computer, a telephone or cell phone, a portable handheld gaming device (e.g., a personal digital assistant (PDA), a wireless intra-property handheld wagering device, a Nintendo.RTM.  GameBoy.RTM., and the like), a skill crane, a skee-ball machine, and/or hardware positioned adjacent to or in association with a table game (for example, blackjack or craps) that is configured 
wherein the mobile device and the EGM are associated with one another using wireless communication (Examiner Note: Walker teaches an electronic game device (GD) (read on EGM), ([0025, In this example, the GD 10 comprises a three-reel slot machine that includes a display area 12 in which an outcome for a game of the slot machine is displayed to the player. Walker further discloses offering other types of wagering games to other electronic gaming devices, for example, a cell phone, a PDA,  a wireless intra-property handheld wagering device, etc. (read on “mobile device”), ([0021, the present methods are also applicable to other GDs that offer different types of wagering games, including but not limited to, video poker machines, video blackjack machines, keno terminals, a pachinko machine, a GD offering a table-top game, a personal computer, a telephone or cell phone, a portable handheld gaming device (e.g., a personal digital assistant (PDA),a Nintendo.RTM.  GameBoy.RTM., and the like), 0033, a portable handheld gaming device (e.g., a personal digital assistant (PDA), Nintendo GameBoy.TM., or SONY brand PSP.TM.).  In some embodiments, a user device such as a PDA or cell phone may be used in place of, or in addition to, some or all of the GD 60 components depicted in FIG. 1B].  Walker further discloses communicating with another device wirelessly. This wireless communication may be accomplished through radio-frequency (RF) communication which incorporate a transmitter and a receiver ([0034, ii) connected to each other by a remote communication medium, such as…. radio 
 
However, Walker does not explicitly disclose, 
wherein the electronic incentive award comprises a graphic that is related to a game on the EGM and that is viewable on the mobile device based on the mobile device and the EGM being associated with one another.

Allen teaches ([0073, In some embodiments, the system can unlock content or functionality of wagering games, of wagering game machines, and of the application on the mobile device while within the casino.  In some embodiments, the system can further unlock assets that can be used for an external gaming venue, such as a gaming website, a social network, etc., 0075, In some embodiments, the system can provide a specific local area progressive (LAP) to individuals within the casino whose mobile 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Walker’s method by including associating a game device and a user’s personal mobile device and presenting gaming content/activity to the mobile device, as disclosed by Allen.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing targeted promotional content/incentive/reward for encouraging the player to play the specific game available on gaming devices.

As per claim 2, Walker further discloses,   
wherein the processing circuit further sends, via the communication interface, a message that includes an offer, to the user, to sell the electronic incentive award to the user ([0152, For example, player achieves "Sunset-Sunset-Sunset" and then is presented with the message: "25 coins have been sent to your bank! Collect them on this machine between 5:00 and 7:00 this evening.  Insert your player tracking card and press the `Banked Payouts` button during this time to collect your coins", 0154, Instead of cashing out, the player may be permitted to use such credits to "purchase" spins or 


As per claim 3, Walker further discloses,  
wherein the electronic incentive award is associated with a game that is played on the EGM ([0152, 0153]), 
wherein the action to complete the incentive objective comprises the player playing the game on the EGM a given number of times ([0114, For example, in addition to storing benefits exclusively redeemable at second GDs (e.g., spins won at a first GD that must be played at a second GD), 0149, Thus, a first GD may determine an EV due to a player by determining a pool of awards from which a player may select one or more (it being assumed the play has an equal probability of selecting each of the awards, as their position may be "shuffled" from bonus round to bonus round), and a second GD may output the pool of awards in a masked or obfuscated manner (i.e., such that the award value is not known by a player until he selects an icon), allowing the player to select one or more awards in particular]), and 
wherein responsive to the incentive progress data indicating that the player has played the game on the EGM the given number of times, the identification of the electronic incentive award is unlocked to provide the electronic incentive award 


As per claim 4, Walker further discloses, 
wherein the electronic incentive award is associated with a plurality of games that are played on a plurality of EGMs that comprises a first EGM and a second EGM (Fig. 7, item 706, Fig. 8, item 802, [0080,  For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0114, For example, in addition to storing benefits exclusively redeemable at second GDs (e.g., spins won at a first GD that must be played at a second GD), 0120, 0128, 0129, 0156, For example, the player plays Generic Slot A, wins a spin on Bonus Machine B and then the spin on Bonus Machine B yields 30 non-cashable credits playable on any of the Generic Slots Machines A-Z]), 
wherein the plurality of games comprises a first game on the first EGM and a second game on the second EGM ([0080, For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, 
wherein the action to complete the electronic incentive award comprises the player playing the first game and the second game a given number of games combined (Fig. 7, item 706, Fig. 8, item 802, [0114, For example, in addition to storing benefits exclusively redeemable at second GDs (e.g., spins won at a first GD that must be played at a second GD), 0120, 0128, 0129, 0149, Thus, a first GD may determine an EV due to a player by determining a pool of awards from which a player may select one or more (it being assumed the play has an equal probability of selecting each of the awards, as their position may be "shuffled" from bonus round to bonus round), and a second GD may output the pool of awards in a masked or obfuscated manner (i.e., such that the award value is not known by a player until he selects an icon), allowing the player to select one or more awards in particular]).

As per claim 5, Walker further discloses, 
wherein the action to complete the incentive objective comprises the player playing the first game on the first EGM a first given number of games and the second game on the second EGM a second given number of games (Fig. 7, item 706, Fig. 8, item 802, [0080, For example, when playing a first GD, Machine A, if 
wherein the incentive progress data comprises first incentive progress data that indicates that the player has played the first game the first given number of times and second incentive progress data that indicates that the player has played the second game the second given number of times ([0158, re-visit the first GD to obtain his benefit]), 
wherein the first incentive progress data is generated before the second incentive progress data (Fig. 7, item 706, Fig. 8, item 802, [0114, For example, in addition to storing benefits exclusively redeemable at second GDs (e.g., spins won at a first GD that must be played at a second GD), 0120, 0128, 0129]) and 
wherein the communication interface receives the first incentive progress data after the second incentive progress data is generated ([0149, Thus, a first GD may determine an EV due to a player by determining a pool of awards from which a player may select one or more (it being assumed the play has an equal probability of selecting each of the awards, as their position may be "shuffled" from bonus round to bonus round), and a second GD may output the pool of awards in a masked or obfuscated manner (i.e., such that the award value is not known by a player until he selects an icon), allowing the player to select one or more awards in particular, 0156,  or example, the benefits are determined or 

As per claim 6, Walker further discloses, wherein the electronic incentive award comprises one of an audio file that is playable on the mobile device, a mobile game that is playable on the mobile device ([0021]), audio content that corresponds to development of the game [0021], video content that corresponds to development of the game [0021, 0080], audio content that is related to a theme of the game ([0021]) and video content that is related to a theme of the game [0021, 0080].


As per claim 7, Walker further discloses, 
wherein the mobile device is associated with the EGM before the identification of the electronic incentive award is sent to the mobile device ([0021, the present methods are also applicable to other GDs that offer different types of wagering games, including but not limited to, video poker machines, video blackjack machines, keno terminals, a pachinko machine, a GD offering a table-top game, a personal computer, a telephone or cell phone, a portable handheld gaming device (e.g., a personal digital assistant (PDA), a wireless intra-property 
wherein the processing circuit further sends, via the communication interface and to the EGM for the EGM to display to the player, the identification of the electronic incentive award that the player is eligible for (Fig. 5, item 506, Fig. 6, item 604]).

As per claim 8, Walker further discloses,
wherein identification of the electronic incentive award comprises identification of a plurality of electronic incentive awards (Fig. 6, [0112, 0113]), 
wherein the incentive progress data comprises identification of which ones of the plurality of electronic incentive awards are unlocked and which ones of the plurality of electronic incentive awards are locked (Fig. 5, [0109, 0112]), and 
wherein sending the identification of the electronic incentive award comprises sending, to the mobile device, instructions to save the incentive progress data between a plurality of gaming sessions ([0021, the present methods are also applicable to other GDs that offer different types of wagering games, including 

As per claim 9, Walker further discloses,
wherein the plurality of gaming sessions comprises a first gaming session and a second gaming session that is after the first gaming session ([0080,  For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0114, [0114, For example, in addition to storing benefits exclusively redeemable at second GDs (e.g., spins won at a first GD that must be played at a second GD), 0120, 0128, 0129]), and 
wherein the first gaming session and the second gaming session occur at different locations relative to one another ([0116,  instructions could be output to 

As per claim 10, Walker further discloses,
wherein the electronic incentive award comprises a first electronic incentive award (Fig. 7, item 706), 
wherein the processing circuit further sends, via the communication interface, an update message to the mobile device ([0086, 0087, 0116,  For example, instructions could be output to the players' cell phone, and/or a first GD may output a "map" that directs the player to a second GD (or group of second GDs) at which a benefit may be redeemed]), and 
wherein the update message comprises one of information corresponding to a new game and a second electronic incentive award that is related to the first electronic incentive award that the player received ([0086, 0087]).

As per claim 11, Walker further discloses,
wherein responsive to receiving a user input via the mobile device or the EGM, the processing circuit further operates to send, to one of the mobile device and the EGM, information corresponding to the action to complete the incentive objective ([0152, For example, player achieves "Sunset-Sunset-Sunset" and then is presented with the message: "25 coins have been sent to your bank! Collect them on this machine between 5:00 and 7:00 this evening.  Insert your player tracking card and press the `Banked Payouts` button during this time to collect your coins", 0116, For example, instructions could be output to the players' cell phone, and/or a first GD may output a "map" that directs the player to a second GD (or group of second GDs) at which a benefit may be redeemed.   Such a map may be printed and dispensed to the player from the GD, and may be of the floor plan of the slot floor of a casino, including the players' current position (at the first GD), and a route to follow to find the second GD or bonus-round only GD where the benefit can be redeemed, 0021, the present methods are also applicable to other GDs that offer different types of wagering games, including but not limited to, video poker machines, video blackjack machines, keno terminals, a pachinko machine, a GD offering a table-top game, a personal computer, a telephone or cell phone, a portable handheld gaming device (e.g., a personal digital assistant 


As per claim 12, Walker further discloses,
wherein the electronic incentive award comprises a plurality of electronic incentive awards that are related to one another based on a theme ([0033, The GD 60 may comprise a game of skill or a game of chance, for example, a reeled slot machine (whether mechanical or video), a video poker terminal, a video blackjack terminal, a video keno terminal, a video lottery terminal, a pachinko machine, or any apparatus that provides an electronic version of any tabletop game, 0162,  For example, a player may have "banked" a bonus round while playing the "Crazy Voodoo Slots" GD, and then later "banked" another bonus round while playing the "Majestic Mountain Slots" GD.  Accordingly, when the player visits a "Video Bonus Round Redemption Machine" and indicates he'd like to redeem one or more bonus rounds (e.g., inserts his player tracking card), the machine may output a "Crazy Voodoo Slots"-themed bonus round, followed by a "Majestic Mountain Slots"-themed bonus round]), 
wherein the processing circuit further receives, via the communication interface and from the mobile device, the incentive progress data that comprises an identification of which of the plurality of electronic incentive awards are unlocked (Fig. 5, item 510, unlock prize, [0113,  For example, an RFID enabled casino chip may be dispensed by a first GD, which when read by a second GD unlocks a benefit for the player, such as permitting the player to obtain additional game play at the second GD, 0109, Lastly, as shown in row R500-5, player P-002983 obtained a "KEY-KEY-KEY" outcome on a first GD which received outcome identifier O-000015 and is due a benefit to "unlock prize" that can be accessed by using a second GD GD-001234]) and which of the plurality of electronic incentive awards are not unlocked ([0080, For example, Machine A may provide an offer to the player to obtain a feature of Machine B (or Table Game A) that the may have otherwise been unavailable, restricted, or require a fee.  In another example, the player may be offered a probability table modification wherein the probability of achieving one or more game outcomes using Machine B may be favorably modified (e.g., it is now 5% more likely that the player will hit Machine B's jackpot), 0152, For example, player achieves "Sunset-Sunset-Sunset" and then is presented with the message: "25 coins have been sent to your bank! Collect them on this machine between 5:00 and 7:00 this evening]).





wherein responsive to one of the plurality of electronic incentive awards being locked, the processing circuit operates to send, via the communication interface, a message to the mobile device that comprises an offer to sell the one of the plurality of the electronic incentive awards being locked to the player ([0080, For example, Machine A may provide an offer to the player to obtain a feature of Machine B (or Table Game A) that the may have otherwise been unavailable, restricted, or require a fee, 0154, Instead of cashing out, the player may be permitted to use such credits to "purchase" spins or game plays provided by the second GD, and this may be a similar process to placing a wager, but the price of a spin and/or game play may be variable.  For example, the price of purchasing a spin may be based on such parameters as player status, time of day, and capacity and/or "revenue management" factors]).

As per claim 14, Walker further discloses, 
wherein sending the identification of the electronic incentive award is performed responsive to an event in a game being played on the EGM ([0080,  For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0156, For example, the benefits are determined or revealed by the second GD, but may only be redeemed at a third GD.  The third GD may be any standard slot machine, or may be the same as the first GD, or may be some other specified device or 

As per claim 15, Walker further discloses,
wherein the event in the game comprises one of displaying a given symbol, displaying a given combination of symbols, and displaying a given symbol a given number of times ([0080, 0082, 0153]).

As per claim 16, Walker further discloses,
wherein the identification of the electronic incentive award comprises an identification of a first electronic incentive award (Fig. 6, item 604), 
wherein the action to complete the incentive objective comprises an action to complete a first action to complete a first incentive objective (Fig. 7, item 706, 710, [0082,  For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0157, For example, player plays Generic Slot A, wins a spin on Bonus Machine B, 0156, For example, the player plays Generic Slot A, wins a spin on Bonus Machine B and then the spin on Bonus Machine B yields 30 non-cashable credits playable on any of the Generic Slots Machines A-Z]), and
wherein responsive to providing the first electronic incentive award to the mobile device for the player to use on the mobile device, the processing circuit further 
          TABLE-US-00001 Spins 1 Credits won 0 Or Generic Slot C credits 0 
 
As per claim 17, Walker discloses a device comprising: 
a processing circuit ([0061, 0175]); 

a graphical user interface (Fig. 9, [0162]); and 
a memory device  ([0062, 0175]) storing a plurality of instructions which, when executed by the processing circuit, cause the processing circuit to: 
receive, using the processing circuit, via the communication interface, data comprising an identification of each of a plurality of electronic incentive awards that correspond to an electronic gaming machine (EGM) and a plurality of actions to complete respective ones of a plurality of incentive objectives on the EGM (Fig. 6, item 604, [0112,  a barcode 604, 0113,  In some embodiments, the RFID casino chip and/or the customized coin and/or the token, includes a security code that triggers a payout or other benefits at a second GD, which may or may not be made apparent to the player.  Such a security code may be eroded, and it may be possible for the player to use a device to decode the security code to authenticate the benefit]); wherein a completed one of the plurality of incentive objectives causes a corresponding one of the plurality of electronic incentive awards to be unlocked and available for a player to use (Fig. 5, item 510, unlock prize, [0113,  For example, an RFID enabled casino chip may be dispensed by a first GD, which when read by a second GD unlocks a benefit for the player, such as permitting the player to obtain additional game play at the second GD, 0109, Lastly, as shown in row R500-5, player P-002983 obtained a "KEY-KEY-KEY" outcome on a first GD which received outcome identifier O-000015 and is due a benefit to "unlock prize" that can be accessed by using a second GD GD-
display, using the processing circuit, the identification of each of the plurality of electronic incentive awards on the graphical user interface (Examiner Note: Walker teaches a graphical user interface (GUI) which is used to display/present/collect/output data/information, for example, collect a user’s input, display a coupon, a bonus table, a cashout ticket, regardless of any kind/type of information, [0126, a touch screen display may include a message: "Press Here to Redeem A Bonus Round Entry" with a button icon, 0130, In another example, the player enters a PIN code and a list of benefits that are due to him appears on a display screen, 0161, a display screen…. (read on “graphical user interface”), 0162, FIG. 9 illustrates an example 900 of a user interface that may be presented to a player…..].  Walker further teaches [0130, In another example, the player enters a PIN code and a list of benefits that are due to him appears on a display screen (read on:  “identification of each of the plurality of electronic incentive awards on the graphical user interface”).  Furthermore, Walker teaches displaying the cashout ticket which has the bar code (read on:  “identification of each of the plurality of electronic incentive awards”) (Fig. 6, item 604, 0084, For example, the cashout ticket may include a 
receive, using the processing circuit, a user input corresponding to the identification of a selected one of the plurality of electronic incentive awards via the graphical user interface ([0144, For example, a meter that tracks available "bonus spins" is incremented by one, such that the player may press a "spin" button that may trigger the second device (and/or server) to generate a random result, or a player is launched directly into a bonus round (e.g. the player is immediately presented with three treasure chests from which he must choose one]); and 
display, using the processing circuit, via the graphical user interface, information corresponding to an action of the plurality of actions that corresponds to the selected one of the plurality of electronic incentive awards (Fig. 7, Fig. 8, 0082, In some embodiments, the benefit offered at the first GD may be won simultaneously at a second GD.  For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B. The method may also include a "Press Your Luck" payout at the first GD, where, for example, the player wins a payout at the first GD, and then has the option to "collect" the payout or "press his luck" and risk it at a second GD for a potentially larger payout, 0114, For example, in addition to storing benefits exclusively redeemable at second GDs (e.g., spins won at a first GD that must be played at a second GD), 0156,   For example, the player plays Generic Slot A, wins a spin on Bonus Machine B and then the spin on Bonus Machine B yields 30 non-cashable credits playable on any of the Generic Slots Machines A-Z]), and

However, Walker does not explicitly disclose, 
wherein the selected one of the plurality of electronic incentive awards comprises a graphic that is related to a game on the EGM and that is viewable on the mobile device.

Allen teaches ([0073, In some embodiments, the system can unlock content or functionality of wagering games, of wagering game machines, and of the application on 

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Walker’s method by including associating a game device and a user’s personal mobile device and presenting gaming content/activity to the mobile device, as disclosed by Allen.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing targeted promotional content/incentive/reward for encouraging the player to play the specific game available on gaming devices.


As per claim 18, Walker further discloses, 
wherein the EGM comprises a first EGM ([0080, For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is 
wherein incentive progress data is stored based on a first gaming session at a first time, wherein the processing circuit is further caused to: 
wirelessly communicate with a second EGM that comprises a same game as the first EGM during a second gaming session that is after the first gaming session ([0021, 0179, Fig. 5, item 510, Fig. 7, item 706, 710, 0116]); and 

store updated incentive progress data that comprises: 
player progress in performing the plurality of actions (Fig. 7, item 706, 710           [0080, 0156, For example, the player plays Generic Slot A, wins a spin on Bonus Machine B and then the spin on Bonus Machine B yields 30 non-cashable credits playable on any of the Generic Slots Machines A-Z]); 
the player's progress in completing the plurality of incentive objectives ([0080,   For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0156, For example, the player plays Generic Slot A, wins a spin on Bonus Machine B and then the spin on Bonus Machine B yields 30 non-cashable credits playable on any of the Generic Slots Machines A-Z, 0157, For example, player plays Generic Slot A, wins a spin 
TABLE-US-00001 Spins 1 Credits won 0 Or Generic Slot C credits 0 
 In this case, the player then redeems the spin, and (see table below) wins (i) 
20 credits redeemable at any machine (e.g., can be redeemed right then at Bonus Machine B), or (ii) 20 cashable credits plus 5 non-cashable credits at Generic Slot C (e.g., motivating the player to utilize Generic Slot C, which may be 
new, under-utilized, etc.)]); 

identification of locked ones of the plurality of electronic incentive awards ([0080, For example, Machine A may provide an offer to the player to obtain a feature of Machine B (or Table Game A) that the may have otherwise been unavailable, restricted, or require a fee, 0154, Instead of cashing out, the player may be permitted to use such credits to "purchase" spins or game plays provided by the second GD, and this may be a similar process to placing a wager, but the price of a spin and/or game play may be variable.  For example, the price of purchasing a spin may be based on such parameters as player status, time of day, and capacity and/or "revenue management" factors]); and unlocked ones of the plurality of electronic incentive awards corresponding to the second gaming session (Fig. 5, item 510, unlock prize, [0113,  For example, an RFID enabled casino chip may be dispensed by a first GD, which when read by a second GD unlocks a benefit for the player, such as permitting the player to obtain additional game play at the second GD, 0109, Lastly, as shown in row R500-5, player P-

As per claim 19,  Walker further discloses, wherein the EGM is one of a plurality of EGMs ([0080, For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0160, the first GD may provide a benefit for one or more hands at a blackjack table, or at some other card game offered by a casino, or one or more outcomes of some other type of wagering game, 0156, For example, the benefits are determined or revealed by the second GD, but may only be redeemed at a third GD.  The third GD may be any standard slot machine, or may be the same as the first GD, or may be some other specified device or group of devices]), wherein ones of the plurality of electronic incentive awards correspond to different ones of the plurality of EGMs ([0156, For example, the benefits are determined or revealed by the second GD, but may only be redeemed at a third GD.  The third GD may be any standard slot machine, or may be the same as the first GD, or may be some other specified device or group of devices.   For example, the player plays Generic Slot A, 


As per claim 20, Walker discloses a computer implemented method, comprising: 

sending, using the processing circuit of an incentive controller and via a communication interface and to a mobile device that is associated with a player, an identification of an electronic incentive award that the player receives into the mobile device responsive to performing an action to complete an incentive objective on an electronic gaming machine (EGM), wherein the mobile device is associated with the EGM before the identification of the electronic incentive award is sent to the mobile device (Fig. 5, item 510, Fig. 7, item 706, 710, 0021, the present methods are also applicable to other GDs that offer different types of wagering games, including but not limited to, video poker machines, video blackjack machines, keno terminals, a pachinko machine, a GD offering a table-top game, a personal computer, a telephone or cell phone, a portable handheld 
receiving, using the processing circuit of an incentive controller and via the communication interface and from the EGM, incentive progress data that corresponds to the action to complete the incentive objective and that indicates player progress towards completing the incentive objective ([0080, For example, when playing a first GD, Machine A, if the player achieves "Bar+1-Bar+1-Bar+1," the player is granted a payout for "Bar-Bar-Bar" at Machine A, as well as a bonus spin at a second GD, Machine B, 0152, 0153, 0156, For example, the player plays Generic Slot A, wins a spin on Bonus Machine B and then the spin on Bonus Machine B yields 30 non-cashable credits playable on any of the Generic Slots Machines A-Z]); 
responsive to the incentive progress data indicating that the player has completed the incentive objective on the ECM, automatically providing, using the processing circuit of an incentive controller, the electronic incentive award to the mobile device for the player to use on the mobile device (Fig. 5, item 510, Fig. 7, 
sending, using the processing circuit of an incentive controller and via the communication interface and to the EGM for the EGM to display to the player using the graphical user interface of the EGM, the identification of the electronic incentive award that the player is eligible for (Examiner Note: in light of Specification [0055], Walker teaches a graphical user interface (GUI) which is used to display/present/collect/output data/information, for example, collect a user’s input, display a coupon, a bonus table, a cashout ticket, regardless of any .


The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Davis et al. (US 2010/0178986, Gaming devices involved in multiple locations),
Burza et al. (US 2014/0038141, using mobile device in wagering environment),
Vann et al. (US 2014/0024437),
Barclay et al. (US Patent 9165423),  
Barclay et al. (US 2012/0184349), 
Walker et al. (US  2008/0009336, 2008/0026822), 
Weller et al. (US 2006/0214376,  2nd game based on 1st game), 
Hornik et al. (US 2013/0090158,  unlocking  content ),
Englman et al. (US  2011/0300926, play  multiple times), and
Yin (US 2009/0227377). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.